      Case 2:19-cv-00955-TLN-EFB Document 9 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. HANSON,                               No. 2:19-cv-00955-TLN-EFB
12                       Plaintiff,
13           v.                                        ORDER
14    DIN NGOC LE, individually and dba D&V
      96 Cent Store Plus; VAN THI TROUNG,
15    individually and dba D&V 96 Cent Store
      Plus,
16
                         Defendants.
17

18

19          Plaintiff Michael L. Hanson (“Plaintiff”), an individual proceeding pro se, brings this civil

20   rights action pursuant to 28 U.S.C. § 1915(e)(2). The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

23   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

24   and recommendations were to be filed within fourteen days. (ECF No. 8.) Plaintiff has not filed

25   objections to the Findings and Recommendations.

26   ///

27   ///

28   ///
     Case 2:19-cv-00955-TLN-EFB Document 9 Filed 05/12/20 Page 2 of 2

 1          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7          Accordingly, IT IS ORDERED that:

 8          1. The Findings and Recommendations filed April 1, 2020 (ECF No. 8), are adopted;

 9          2. This action is Dismissed as frivolous for the reasons set forth in the magistrate judge’s

10              February 13, 2020 order to show cause (ECF No. 7); and

11          3. The Clerk of the Court is directed to close this case.

12          IT IS SO ORDERED.

13   DATED: May 12, 2020

14

15
                                                              Troy L. Nunley
16                                                            United States District Judge
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
